Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/13/2020 has been entered.   The currently claims are filed on 1/26/2021 after previously allowed action, claims 1, 3, 5-7, 9-22, 25-31, 33, 35-37, 39, 42-46, 48, 50-52, 54, 57-60 are currently pending, claims 2, 4, 8, 23, 24, 32, 34, 38, 40, 41, 47, 49, 53, 55, and 56 are cancelled. 
Allowable Subject Matter

      Claims 1, 3, 5-7, 9-22, 25-31, 33, 35-37, 39, 42-46, 48, 50-52, 54, 57-60 are allowed.  
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Son (Son et al., U.S. Publication No. 20130083774) teaches beam (e.g., Son, Abstract), wherein the response message comprises mobile station identifier (MSID) indicating an identifier of the MS, DL beam selection indicating whether the MS performs DL beam selection for the neighboring BS, UL beam selection indicating whether to perform UL beam selection, dedicated ranging used when the UL beam selection is set, period for dedicated ranging contained when the dedicated ranging is set and indicating a valid time of the dedicated ranging to be used by the MS, and dedicated random access channel (RACH) pattern identifier indicating an index of a scheduling pattern of dedicated RACH ranging opportunity allocated by the BS to the corresponding MS when the dedicated ranging is set (e.g., Son, claim 13).     However, the reference does not expressly teach the following underlined limitations:      A method for wireless communication at a user equipment (UE), comprising: receiving a downlink (DL) signal from a base station on one or more DL beams; selecting a DL beam of the one or more DL beams for communications from the base station to the UE; selecting a random access channel (RACH) preamble based at least in part on an index of the selected DL beam, the RACH preamble corresponding to the selected DL beam of the one or more DL beams; and transmitting a RACH message to the base station using the RACH preamble selected based at least in part on the selected DL beam, as disclosed in independent claim 1.      An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a downlink (DL) signal from a base station on one or more DL beams; select a DL beam of the one or more DL beams for communications from the base station to the UE; select a random access channel (RACH) preamble based at least in part on an index of the selected DL beam, the RACH preamble corresponding to the selected DL beam of the one or more DL beams; and transmit a RACH message to the base station using the RACH preamble selected based at least in part on the selected DL beam, as disclosed in independent claim 22.      An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a downlink (DL) signal from a base station on one or more DL beams; select a DL beam of the one or more DL beams for communications from the base station to the UE; select a random access channel (RACH) preamble based at least in part on an index of the selected DL beam, the RACH preamble corresponding to the selected DL beam of the one or more DL beams; and transmit a RACH message to the base station using the RACH preamble selected based at least in part on the selected DL beam, as disclosed in independent claim 31.      An apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and receive, on a random access channel (RACH) preamble, a RACH message from a user equipment (UE); identify, based at least in part on associating the RACH preamble with an index of a selected DL beam, the selected DL beam of the one or more DL beams for communications from the base station to the UE; and transmit one or more subsequent messages to the UE using the selected DL beam, as disclosed in independent claim 39.      A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: receive a downlink (DL) signal from a base station on one or more DL beams; select a DL beam of the one or more DL beams for communications from the base station to the UE; select a random access channel (RACH) preamble based at least in part on an index of the selected DL beam, the RACH preamble corresponding to the selected DL beam of the one or more DL beams; and transmit a RACH message to the base station using the RACH preamble selected based at least in part on the selected DL beam, as disclosed in independent claim 46.      A non-transitory computer-readable medium storing code for wireless communication at a base station, the code comprising instructions executable by a processor to: transmit a downlink (DL) signal on one or more DL beams; receive, on a random access channel (RACH) preamble, a RACH message from a user equipment (UE); identify, based at least in part on associating the RACH preamble with an index of a selected DL beam, the selected DL beam of the one or more DL beams for communications from the base station to the UE; and transmit one or more subsequent messages to the UE using the selected DL beam, as disclosed in independent claim 54.      For these reasons, independent claims 1, 22, 31, 39, 46, and 54 are allowed.  Claims 3, 5-7, 9-21, are depend of independent claim 1, claims 25-30 are depend of independent claim 22, claims 33, 35-37 are depend of independent claim 31, claims 42-45 are depend of independent claim 39, claims 48, 50-52 are depend of independent claim 46, claims 57-60 are depend of independent claim 54 are allowed for the same reasons set forth in independent claims 1, 22, 31, 39, 46, and 54.  
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
March 13, 2021